Citation Nr: 1234025	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  00-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection degenerative joint disease involving the left thumb, knees, ankles, elbows, hips, shoulders, wrists, hands, fingers, feet, and toes. 

2.  Entitlement to service connection for arthritis of systemic or infectious origin, to include rheumatoid, pneumococcic, and streptococcic arthritis. 

3.  Entitlement to service connection for hydrarthritis. 

4.  Entitlement to service connection for arthralgia. 

5.  Entitlement to service connection for synovitis. 

6.  Entitlement to service connection for tenosynovitis. 

7.  Entitlement to service connection for myositis and myositis ossificans.

8.  Entitlement to a compensable rating for torn ligaments of the left thumb.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1969 and from until December 1973 until September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  The case was remanded for additional development in October 2009 and is now ready for appellate review of the issues of entitlement to service connection degenerative joint disease involving the left thumb, knees, ankles, elbows, hips, shoulders, wrists, hands, fingers, feet, and toes, and a compensable rating for torn ligaments of the left thumb.  (As an October 2011 rating decision promulgated subsequent to the remand granted service connection for degenerative joint and disc disease involving the cervical spine and upper back, the aspect of the claim previously remanded involving entitlement so service connection for degenerative joint disease of the upper back and neck is no longer for appellate consideration).  

The record reflects that in October 2011, a statement of the case, as requested by the October 2009 remand, was completed with respect to the issue of entitlement to special monthly pension as required by Manlincon v. West, 12 Vet. App. 238 (1999).  As a timely appeal to the Board with respect to this issue has not been filed, no further action with respect to this issue is indicated. 

The October 2009 remand referred the issue of entitlement to service connection for gum disease to the RO for appropriate action.  As the record does not indicate that any action with respect to this claim has been accomplished, the issue is again referred to the RO for appropriate action.    

The Board notes that entitlement to a total rating based on individual unemployability has already been granted.

The issues of entitlement to service connection for arthritis of systemic or infectious origin, to include rheumatoid, pneumococcic, and streptococcic arthritis, for hydrarthritis, for arthralgia, for synovitis, for tenosynovitis, and for myositis and myositis ossificans are addressed in the REMAND portion of the decision below require additional development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any current degenerative joint disease involving the left thumb, knees, ankles, elbows, hips, shoulders, wrists, hands, fingers, feet, or toes is not causally related to the Veteran's active duty service or any incident/injury therein and is not shown within one year of separation from service.   

2.  Motion in the left thumb in an attempt to oppose the fingers demonstrates a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with no  objective evidence of pain; ankylosis of the left thumb is not demonstrated.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease involving the left thumb, knees, ankles, elbows, hips, shoulders, wrists, hands, fingers, feet, or toes was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for a compensable rating for torn ligaments of the left thumb are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes (DCs) 5224, 5228 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

A. Duty to Notify 

After reviewing the claims folder, the Board finds that with respect to the claims adjudicated herein, the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In multiple letters beginning in September 2001 and including in August 2007, the claimant was informed of the information and evidence necessary to warrant entitlement to a grant of service connection.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the September 2001 and August 2007 letters were sent to the appellant prior to the December 2007 rating action on appeal addressing the claims with respect to the request for service connection for the disabilities addressed in the decision below.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  In this case, the August 2007 letter provided the notice contemplated by Dingess.  

A July 2008 letter informed the Veteran of the information and evidence necessary to warrant entitlement to an increased rating for torn ligaments of the left thumb. This letter also complied with the notice requirements for increased rating claims enumerated in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009). While the July 2008 letter was provided after the initial decision addressing the claim for an increased rating for torn ligaments of the left thumb, the deficiency in the timing of this notice was remedied by readjudication in the subsequent August 2008 statement of the case and an October 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims decided herein, and is not prejudiced by any technical notice deficiency with respect to the claims adjudicated below.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

B. Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the issues adjudicated in this decision.  The record as it stands includes sufficient competent evidence to adjudicate these issues.  All available pertinent records, in-service, private, and VA, with respect to the issues adjudicated herein have been obtained.  The Veteran has been afforded VA examinations and medical opinions focused upon the claims adjudicated below.  The Board finds that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities adjudicated below, to include a medical opinion as to whether the Veteran has degenerative joint disease involving the left thumb, knees, ankles, elbows, hips, shoulders, wrists, hands, fingers, feet, or toes as a result of service and detailed clinical findings describing the severity and nature of the service connected left thumb disability, to allow for fully informed application of the appropriate legal criteria.  In particular, the reports from the January 2010 VA examination reflect the medical opinion and clinical information requested with respect to the claims adjudicated herein requested in the October 2009 Board remand; as such, there has been compliance with respect to the development requested by the Board remand as to the issues adjudicated herein.  
Stegall v. West, 11 Vet. App. 268 (1998).   

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the issues addressed in the decision that follows and that no further action is necessary with respect to the issues adjudicated herein.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to the issues adjudicated herein, and under these circumstances, no further action is necessary to assist the claimant with this appeal with respect to the issues adjudicated below.

II.  Legal Criteria/ Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A. Service Connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Veteran contends that he has degenerative joint disease involving the left thumb, knees, ankles, elbows, hips, shoulders, wrists, hands, fingers, feet, and toes as a result of service.  Review of the service treatment reports (STRs) reflect that the reports from the July 1969 separation examination from the Veteran's first period of active duty and medical history collected at that time are negative for any such degenerative arthritis, as are the reports from the August 1991 separation examination from his second period of active duty.  However, the medical history collected during service in September 1976 and March 1978, as well as in August 1991 at separation from the Veteran's second period of active duty, reflected complaints by the Veteran of swollen or painful joints.  

STRs do show bilateral elbow complaints, as well as treatment referable to the knees, neck, left shoulder, wrists, and feet, with a March 1982 STR referring to a three and a half week history of polyarthralgia involving the right pointer finger, right knee, right, big toe, left instep, and cervical spine.  The Board notes that service connection has been granted for several disorders/manifestations involving the joints, to include lumbosacral strain, fibromyalgia, bursitis of the left shoulder, degenerative joint and disc disease of the cervical spine, right elbow bursitis, residuals of a right wrist fracture, torn ligaments of the left thumb, and bilateral Achillis tendinitis.  However, the STRs are silent as to findings of the claimed arthritis at issue, and the pertinent radiographic evidence was negative; as such, and as will be explained more fully below, the Board finds any relevant in-service complaints as described above to be encompassed by the grants of service connection previously implemented.   

The first VA examination conducted after service in March 1992 showed evidence of many of the disabilities for which service connection has been granted as referenced above.  However, x-rays of the shoulders, ankle, right wrist, left hand and knees conducted in conjunction with this examination were negative, as were x-rays of both elbows conducted in November 1991.  The diagnoses that followed the March 1992 VA examination specifically noted that degenerative joint disease was not found at that time in the left thumb, ankles, knees, and right elbow.  A March 1993 bone scan revealed findings consistent with arthritic disease of the large joints.

Thereafter, the VA and private outpatient records reflect consistent complaints of joint pain, involving the elbows, knees, shoulders, feet, hips, and neck.  A May 1996 CT scan yielded an impression of degenerative changes of the first metatarsal joints bilaterally, particularly on the right.  X-rays conducted in June 1996 showed osteoarthritic spurring of the heads of both first metacarpals (though "metacarpal" appears to be in error, and it would appear "metatarsal" was intended).  Upon VA examination in May 1996, a diagnosis of degenerative arthritis of the metatarsal phalangeal joints was noted.  Next, an October 1996 VA record again showed treatment for foot pain.  Degenerative joint disease of the left foot was noted. 

Regarding other joints, x-rays of the knees, elbows, and right shoulder were obtained in January 1997, which showed negative findings.  Subsequent x-rays taken in March 2002 showed degenerative changes of the hands, hips, knees, and cervical spine, despite a VA examiner's conclusion that same month that he found no evidence of degenerative joint disease.  January 2003 x-rays show slight arthritis of the hands, hips, knees, and cervical spine, and a March 2004 treatment record again noted arthritis of the feet.  

The record also reflects opinions attributing current degenerative joint disease to the Veteran's active service.  This includes a March 2004 VA podiatry note linking degenerative joint disease in both feet to in-service pathology shown in 1982.  Also of record is the following opinion completed in November 2004 by J. L., M.D.: 

It is my expert medical opinion after having reviewed the medical records from the VA and service records of [the Veteran] dating back to the 1970's, that he has moderate to severe degenerative joint disease.  This involves his shoulders, ribs, elbows, knees, ankles, hips, and feet.  This was clearly present during his time in the service.  In relating his service history and the fact that these symptoms developed during the time when he was serving, it is more probable than not that his current condition is caused by his service participation.  

A January 2005 statement from K.C.S. MAJ, MC, affiliated with the Orthopedic Surgery & Rehabilitation Service at a U.S. Army medical center reflected a diagnosis of degenerative joint disease (migratory poly arthritis).  The diagnosis was accompanied by an opinion, based on a review of medical records said to reveal documentation of the condition from 1974, that this condition was present during active duty.  

A March 2005 statement from A. J. P., M.D., based on review of medical records provided (to include 1992 x-ray findings consistent with thoracic changes, the 1993 bone scan, 1995 x-rays showing osteoarthrosis of the ankles, and January 2003 x-rays demonstrating degenerative changes in the hip and knees) in pertinent part was as follows:  "[I]t is my professional medical opinion that [the Veteran] did sustain some injury while in the service and this has resulted in some future degenerative changes that are present on x-rays today."  A March 2006 statement from this same physician reiterated his March 2005 opinion linking degenerative changes to service.   

A statement dated in May 2005 from M. K. Boone, M.D, after referencing "extensive" in-service and post-service medical records provided by the Veteran said to include reports from visits during service for joint complaints and polyarthralgias and the April 1993 bone scan, was as follows: 

I think it has been clearly shown from the [Veteran]'s records that he did have several injuries while in military service with osteoarthritic and degenerative joint disease that began and was made worse during miliary service.  The [Veteran] continues to suffer from these physical disabilities.  

It is my expert professional opinion, after having reviewed these medical records during his service and after his serve, that the patient continues to have the aforementioned conditions (i.e., both shoulders, subacromial joints, costochondral joints of the second ribs, elbows, knees, feet, and right hip), that his conditions did occur while he was on active duty, and that his current symptoms and diagnoses are directly related to this.

Another statement in May 2005, from a Dr. L. D. W., noted that according to the records provided by the Veteran, he began having foot problems in 1974 while in the military.  The diagnoses provided by this examiner included degenerative joint arthritis disease of both metatarsal phalangeal joints of both great toes, and he concluded that based on the records provided by the Veteran, there was a "reasonable medical probability that [the Veteran's] foot pain was present while on active duty and continue[d] thereafter."   

The October 2009 remand determined that a VA examination was necessary in order to equitably adjudicate the claim at issue, noting therein that, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 [the evaluation of the same disability under various diagnoses is to be avoided].  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping; the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  As such, the Board in its October 2009 remand noted that even were it found by an examiner that a current diagnosis of degenerative arthritis of any of the joints in question was causally related to active service, the examiner also had to address whether such degenerative joint disease involved symptoms distinct and separate from the fibromyalgia or any of the other disabilities for which service connection was already in effect.  As such, instructions to the examiner to this effect were contained in the October 2009 remand, and this remand was provided to the VA examiner prior to the January 2010 VA examination referenced above. 

The conclusion following the January 2010 VA examination, the reports from which reflect a detailed discussion of the pertinent in-service and post-service clinical evidence and document access to the claims files, resulted in the conclusion that the Veteran had mild degenerative arthritis involving the joints at issue but that none of these conditions were related to any injury incurred in active duty or a service connected disability.  With respect to the degenerative arthritis in the knees, ankles, elbows, hips, shoulders, and wrists, the examiner found that these manifestations were likely the result of the aging process. 

Applying the pertinent legal criteria to the facts as set forth above, the Board notes when it is presented with conflicting medical evidence as in the instant case, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the 'treating physician rule.'  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court offered guidance on the assessment of the probative value of medical opinion evidence.  The Court instructed that it should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  Id. at 470-71.  See also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one medical opinion over another is not error).  

Under the authority set forth above, the Board finds the probative value of the positive opinions to be overcome by that of the negative opinion following the January 2010 VA examination which, unlike the positive opinions, was specifically documented to have been based on the entirety of the record contained in the claims files.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the claimant's history, and the thoroughness and detail of the opinion.).  In contrast, the positive opinions were based either only on the clinical records selected by the Veteran or were otherwise not specifically documented to have been based on a review of the complete record contained in the claims files.  Moreover, the positive medical opinions offered no explanation for the fact that the STRs did not reflect arthritis in the joints at issue, and the fact that the first VA examination conducted within one year of separation from service in March 1992, which included negative x-rays of the shoulders, ankles, right wrist, left hand, and knees, specifically found that no degenerative arthritis was shown in the left thumb, ankles, knees, or right elbow.  The Board finds the positive opinions to be inconsistent with the contemporaneous evidence and thus of diminished probative value. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

At this point, the Board acknowledges that the Veteran is competent to report what he actually experienced during and since service, such as suffering from pains in the joints at issue.  However, at noted earlier, service connection has already been established for a number of joint disorders.  The medical evidence shows that there was no degenerative disorders of the joints still at issue in this appeal.  This is a case where the Veteran has voiced numerous bodily complaints, and medical professionals have offered conclusions which have led to service connection for various disorders, but not the ones still at issue.  The Board finds that such determinations by medical personnel as to what actual disorders are productive of the complaints voiced by the Veteran is a matter of medical complexity which must be based on such medical opinions, not the Veteran's lay statements (even assuming them to be credible) as to what his symptoms represent in terms of medical diagnoses. 

Again, the Board also acknowledges that lay evidence may be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  As such, it finds that the most probative evidence concerning the decisive questions in this case is against the Veteran's claim for the reasons stated above, and that linking current degenerative arthritis in a joint to service requires a medical determination beyond the expertise of a lay person.  Espiritu, supra.  In addition, as arthritis in any of the joints at issues was not shown upon x-rays and examination conducted within one year of service, and there is otherwise no evidence of arthritis in any of the joints at issue within one year of service, service connection for degenerative joint disease involving the left thumb, knees, ankles, elbows, hips, shoulders, wrists, hands, fingers, feet, or toes as being shown within one year of service on a presumptive basis is not warranted.

In short, the Board finds that the weight of the evidence in the form of the lack of degenerative arthritis being shown in any of the joints at issue in the STRs and the reports from a VA examination conducted within one year of service and the negative opinion following the January 2010 VA examination, which the Board finds to be definitive as to the matter, is against a finding of any direct connection between any current degenerative joint disease involving the left thumb, knees, ankles, elbows, hips, shoulders, wrists, hands, fingers, feet, or toes and active service.  See 38 C.F.R. § 3.303(b).  Since the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is inapplicable in the final analysis, and the claim for service connection for degenerative joint disease involving the left thumb, knees, ankles, elbows, hips, shoulders, wrists, hands, fingers, feet, or toes must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Increased Rating

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that follows is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A compensable (10 percent) rating for limitation of motion of the major or minor thumb requires a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  A compensable (10 percent) rating is also assignable for favorable ankylosis of the major or minor thumb.  38 C.F.R. § 4.71a, DC 5224. 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The STRs reflect a tear to the tendon of the left thumb, and a May 1992 rating decision granted service connection for a torn ligament of the left (minor) thumb.  A noncompensable rating was assigned and has been continued until the present time.  Clinical evidence then of record included reports from the aforementioned March 1992 VA examination that revealed an examination of the left thumb said to be essentially within normal limits.  No limitation of motion in the left thumb was shown upon examination at that time. 

The reports from the January 2010 VA examination showed the Veteran reporting decreased hand dexterity and strength due to his left thumb injury.  He reported that he had flareups of moderate symptoms that resulted in moderate additional limitation of motion or other functional impairments during flareups.  He also indicated that cold weather was a precipitating factor.  The physical examination in January 2010 showed motion in the left thumb in an attempt to oppose the fingers to demonstrate a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with no objective evidence of pain.  Repetitive motion showed no objective evidence of pain or additional limitation of motion.  X-rays of the left thumb were reported as showing minor degenerative changes.  It was indicated that this condition did not affect occupational activities.  

The reports from the January 2010 VA examination did not reveal range of motion findings resulting in a gap of one to two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  As such limitation of thumb motion is required for a 10 percent rating under DC 5228, an increased rating for residuals of a right thumb fracture cannot be assigned under this diagnostic code.  Because ankylosis is not demonstrated, a compensable rating cannot be assigned under DC 5224.  There is otherwise no clinical evidence demonstrating that a compensable rating would be warranted under any applicable diagnostic code.  Finally, in regards to DeLuca criteria, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a compensable rating but finds that an increased rating based on such factors is not warranted because such factors were specifically considered at the January 2010 VA examination with no clinical findings therein, or otherwise, indicating that increased compensation would warranted under these factors.  

The Board has also considered whether a compensable rating should be assigned based on evidence of some limitation of motion (but not meeting the criteria for a compensable rating) and pain on motion.  However, the Board finds that there is no pain on motion.  Although the Veteran has reported pain, the credibility of his statements in this regard is diminished by the clinical findings of medical personnel based on actual examination, including after tests of repetitive motion.  

To the extent that it is asserted by the Veteran that he is entitled to a compensable rating for torn ligaments of the left thumb, as indicated, medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu, supra. However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the left thumb disability on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

In short therefore, the Board finds that a preponderance of the evidence is against the claim of entitlement to a compensable rating for torn ligaments of the left thumb.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in some detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the nature of the left thumb disability in question fits squarely within the criteria found at the applicable diagnostic codes.  In short, the rating criteria contemplate the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

The appeal with respect to the issues of entitlement to service connection for degenerative joint disease involving the left thumb, knees, ankles, elbows, hips, shoulders, wrists, hands, fingers, feet, and toes, and entitlement to a compensable rating for torn ligaments of the left thumb is denied. 


REMAND

The instructions of the October 2009 Board remand included a request for an examiner to identify any current systemic/infectious arthritis, hydrarthritis, arthralgia, synovitis, tenosynovitis, and/or myositis/myositis-ossificans and, should any such disorders be found, state whether it was at least as likely as not they were attributable to active service.  As this was not accomplished, and the Court requires that the RO complies with the instructions of the Board's remands, the RO will be requested upon remand to schedule the Veteran for an examination that includes the previously requested opinion.  Stegall, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in which the examiner is requested to identify any current systemic/infectious arthritis, hydrarthritis, arthralgia, synovitis, tenosynovitis, and/or myositis/myositis-ossificans.  Should any such disorders be found, it should be stated whether it is at least as likely as not they are attributable to active service.  If so, the examiner should, to the extent possible, indicate whether any such disorders involve symptomatology not encompassed by the Veteran's degenerative joint disease or the service connected disabilities involving the joints (lumbosacral strain, fibromyalgia, bursitis of the left shoulder, degenerative joint and disc disease of the cervical spine, right elbow bursitis, residuals of a right wrist fracture, torn ligaments of the left thumb, and bilateral Achillis tendinitis).  More specifically, the examiner should state whether the Veteran has symptoms due to any systemic infectious arthritis, hydrarthritis, arthralgia, synovitis, tenosynovitis, and/or myositis/myositis-ossificans that would not be caused by arthritis or one of his service connected disabilities involving the joints.  If so, such symptoms should be identified. 

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer this inquiry without resorting to speculation, he should explain exactly why it would be speculative to respond. The claims files must be reviewed in conjunction with the examination.

2.  After completion of the above, the RO should review the expanded claims file and determine whether the claims for service connection for arthritis of systemic or infectious origin, to include rheumatoid, pneumococcic, and streptococcic arthritis, hydrarthritis, arthralgia, synovitis, tenosynovitis, or myositis and myositis ossificans may be granted.  To the extent any such claim remains denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


